By JUDGE ALFRED D. SWERSKY
The petition for attachment must be dismissed. It does not allege that the principal defendant has estate or debts owing it in Alexandria. In fact, the address of the co-defendant is in Fairfax County.
Under § 8.01-534, a foreign corporation’s estate or debts must be within the jurisdiction where "the attachment is." This means where the proceedings are instituted not where it is to be levied. Winfree v. Mann, 154 Va. 683 (1930). Absent an allegation that the estate or debt is located in Alexandria, the petition must be dismissed even if venue for the underlying cause of action is properly found here. Winfree, supra, at 690.